Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kiri Lee Sharon on April 16, 2021 and April 29, 2021.
CLAIMS
	Claim 1, line 14 currently reads
“actuation system implements an overload control mode in which the actuation frequency”
Claim 1, line 14 is amended to read
- - actuation system implements an overload control mode in which an actuation frequency - -
Claim 1, line 18 currently reads
“(i) a piston velocity value (Vp); (ii) a piston displacement value (dp).”
Claim 1, line 18 is amended to read
- -(i) a piston velocity value (Vp); (ii) a piston displacement value.”- -
Claim 4 currently reads
“Actuation system according to claim 1, wherein the overload control adjusts the actuation frequency of the electric motor by taking as a base the piston displacement value (de(t)) with respect to a maximum reference displacement (DREF).”
Claim 4 is amended to read
- -The actuation system according to claim 1, wherein the overload control adjusts the actuation frequency of the electric motor based on the piston displacement value with respect to a maximum reference displacement (DREF).- -
Claim 5 currently reads
“Actuation system according to claim 1, wherein the overload control mode adjusts the actuation frequency of the electric motor by taking as a basis the velocity phase value (ϕv) of the motor of the compressor (50) with respect to a reference velocity phase (φREF).”
Claim 5 is amended to read
- - The actuation system according to claim 1, wherein the overload control mode adjusts the actuation frequency of the electric motor based on a velocity phase value (ϕv) of the motor of the compressor (50) with respect to a reference velocity phase (φREF)- -
Claim 6 currently reads
“Actuation system according to claim 1, wherein the overload control mode adjusts the actuation frequency of the electric motor by taking as a basis a displacement phase value (ϕd) of the motor of the compressor (50) with respect to a reference displacement phase (ϕdREF)”
Claim 6 is amended to read
- - The actuation system according to claim 1, wherein the overload control mode adjusts the actuation frequency of the electric motor based on a displacement phase value (ϕd) of the motor of the compressor (50) with respect to a reference displacement phase (ϕdREF)”- -
Claim 7 currently reads
ϕc).”
Claim 7 is amended to read
- - The actuation system according to claim 1, wherein the overload control mode adjusts the actuation frequency of the electric motor based on a minimum current phase value (ϕc).- -

Claims 8 and 9 are canceled
 
Claim 19, lines 13 and 14 currently read
“determined by the electronic actuation control; 
(ii) a piston displacement value (dp) of the piston as”
Claim 19, lines 13 and 14 is amended to read
- - determined by the electronic actuation control; and
(ii) a piston displacement value (dp) of the piston as”- -
Claim 19, line 17 currently reads
“initiated when said actuation system detects said overload condition and in which the”
Claim 19, line 17 is amended to read
- - initiated when said actuation system detects said overload condition and in which an- -


SPECIFICATION AMENDMENT
The interlineations or cancellations made in the specification or amendments to the claims could lead to confusion and mistake during the issue and printing processes.  Accordingly, the portion of the specification or claims as identified below is required to be rewritten before passing the case to issue.  See 37 CFR 1.125 and MPEP § 608.01(q).
Authorization for this specification amendment was given in a telephone interview with Kiri Lee Sharon on April 16, 2021.
Specification page 13, line 26 currently reads
“actuation frequency of the electric motor by taking as a basis a piston dis-”
Specification page 13, line 26 is amended to read 
- -actuation frequency of the electric motor based on a piston dis- - -
Specification page 13, lines 31 and 32 currently read
“configured to adjust the actuation frequency of the electric motor by taking as a basis a velocity phase ϕv of the motor of the compressor 50m, with respect”
Specification page 13, lines 31 and 32 is amended to read 
- - configured to adjust the actuation frequency of the electric motor based on a velocity phase ϕv of the motor of the compressor 50m, with respect - -
Specification page 14, line 4 currently reads
“to adjust the actuation frequency of the electric motor by taking as basis a”
Specification page 14, line 4 is amended to read 
- - to adjust the actuation frequency of the electric motor based on a - -
Specification page 14, lines 9 and 10 currently read
“load, configured to adjust the actuation frequency of the electric motor taking, as a basis, a minimum current phase value ϕc.”
Specification page 14, lines 9 and 10 is amended to read 
- - “load, configured to adjust the actuation frequency of the electric motor based on a minimum current phase value ϕc.”- -
REASONS FOR ALLOWANCE
Claims 1, 4-9, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1 are not taught by the art of record or reasonably rendered obvious by the prior art.  
An actuation system for a resonant linear compressor (50), the resonant linear compressor (50) being an integral part of a cooling circuit, the resonant linear compressor (50) comprising at least one cylinder (2), at least one head (3), at least one electric motor and at least one spring, the cylinder (2) housing a piston (1) operatively, the actuation system comprising at least one electronic actuation control (20) for actuating the electric motor, the electronic actuation control (20) comprising at least one control circuit (24) and at least one actuation circuit (26), associated to each other, the electronic actuation control (20) being electronically associated to the electric motor of the linear compressor (50), wherein the actuation system detects at least one overload condition of the linear compressor (50), through at least one electric magnitude measured or estimated by the electronic actuation control (20), and in response to the detected overload condition the actuation system implements an overload control mode p); (ii) a piston displacement value.
To be clear an actuation system wherein the system detects at least one overload condition of the linear compressor, through at least one electric magnitude measured or estimated by the electronic actuation control, and in response to the detected overload condition the actuation system implements an overload control mode in which an actuation frequency of the electric motor is set to match an electromechanical resonance frequency of the linear compressor until said overload condition subsides are not taught by the art of record or reasonable rendered obvious by the prior art.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 19 are not taught by the art of record or reasonably rendered obvious by the prior art.  
A resonant linear compressor (50) comprising: a cylinder (2) operatively housing a piston; a head (3); an electric motor; a spring; and, an actuation system comprising an electronic actuation control (20) for actuating the electric motor, the electronic actuation control (20) comprising at least one control circuit (24) and at least one actuation circuit (26), associated to each other, the electronic actuation control (20) being electronically associated to the electric motor of the linear compressor (50), wherein the actuation system detects an overload condition of the linear compressor (50), through at least one of: (i) a piston velocity value (Vp) of the piston as determined by the electronic actuation 
To be clear an overload control mode that is initiated when said actuation system detects said overload condition and in which the actuation frequency of the electric motor is adjusted and maintained by said electronic actuation control during said overload condition to be the same as an electromechanical resonance frequency of said linear compressor are not taught by the art of record or reasonable rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746